UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4480



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARDELL ERVIN CHRISTIAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-03-325)


Submitted:   May 15, 2006                     Decided:   June 6, 2006


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William B. Cummings, WILLIAM B. CUMMINGS, P.C., Alexandria,
Virginia, for Appellant. Michael James Elston, Assistant United
States Attorney, Jonathan Leo Fahey, Matthew Josef Bester, Joseph
Kevin Wheatly, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gardell Ervin Christian appeals the district court’s

order sentencing him to 78 months’ imprisonment following his

guilty plea to a single count of conspiracy to possess with the

intent to distribute and to distribute fifty grams or more of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1), 846 (2000).

Christian’s attorney has filed a brief in accordance with Anders v.

California,    386   U.S.   738   (1967),     stating   that   he   finds   no

meritorious grounds for appeal, but questioning the validity of

Christian’s plea agreement.        Christian’s counsel also questions

whether Christian pled guilty to the charge that he thought he was

pleading guilty to, and whether the sentence was reasonable.

Christian filed a pro se supplemental brief, wherein he challenged

the validity of his plea agreement, alleged errors in his arrest

and indictment, and claimed that he had received ineffective

assistance of counsel.      The Government did not file an answering

brief.    We have reviewed the record and, finding no reversible

error, affirm Christian’s conviction and sentence.

           A guilty plea is an admission of factual guilt, and it

forecloses    most   challenges    to   the   resulting   conviction.        A

defendant may, however, challenge the knowing and voluntary nature

of his plea, and may challenge the jurisdictional basis for the

conviction.    See, e.g., Menna v. New York, 423 U.S. 61, 63 n.2

(1975).


                                   - 2 -
             Christian seeks to challenge the voluntariness of his

guilty plea.    At the time of his plea hearing, Christian was forty-

three and had managed his own remodeling business.                  He indicated

that he was not under the influence of alcohol or drugs, and

affirmed that he had discussed the agreement with his counsel. The

district court also specifically discussed the charges and factual

basis for the charges, and Christian indicated that he understood.

When Christian expressed some ambivalence about his guilty plea,

the court offered him the opportunity to withdraw the plea, but

Christian did not avail himself of this opportunity.                       We find

Christian’s     guilty   plea    to    have     been      made    knowingly     and

voluntarily,    and   reject    his   argument     that    he    thought   he   was

pleading guilty to a different count of the indictment.

             Christian’s challenges to his arrest and indictment are

precluded by his guilty plea, which acts as a waiver of all

nonjurisdictional defects in the indictment. Tollett v. Henderson,

411 U.S. 258, 267 (1973); United States v. Willis, 992 F.2d 489,

490 (4th Cir. 1993) (holding guilty plea constitutes a waiver of

nonjurisdictional defects).

          Christian raises several challenges to his counsel’s

performance.    Claims of ineffective assistance of counsel are not

cognizable     on   direct   appeal    unless     the     record    conclusively

establishes ineffective assistance.            United States v. Richardson,

195 F.3d 192, 198 (4th Cir. 1999).            Instead, to allow for adequate


                                      - 3 -
development of the record, a defendant generally must bring his

ineffective assistance claims in a motion under 28 U.S.C. § 2255

(2000).    United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

An exception exists where the record conclusively shows ineffective

assistance.       Id.         Here,   the   record   on     its   face   does   not

conclusively demonstrate ineffective assistance of counsel.

            Christian’s counsel has questioned whether the sentence

of seventy-eight months’ imprisonment was reasonable in light of

United States v. Booker, 543 U.S. 220, 261 (2005).                We have stated

that a sentence must be “within the statutorily prescribed range

and . . . reasonable.”         United States v. Hughes, 401 F.3d 540, 546-

47 (4th Cir. 2005) (internal citation omitted). A sentence imposed

within a correctly calculated guideline range is presumptively

reasonable.     United States v. Green, 436 F.3d at 449, 457 (4th Cir.

2006).

            A reasonable sentence is “selected pursuant to a reasoned

process in accordance with the law, in which the court [does] not

give excessive weight to any relevant factor, and which [effects]

a fair and just result in light of the relevant facts and law.”

Green, 436 F.3d at 457. Here, the district court discussed several

factors listed in 18 U.S.C. § 3553(a) (2000), including the type of

crime,    the   need    for    deterrence,     the   risk    of   recidivism    and

Christian’s age and circumstances.             The record does not indicate

that the district court gave excessive weight to any one factor.


                                       - 4 -
Christian was also sentenced at the bottom end of a properly-

calculated advisory guideline range.                Accordingly, because the

sentence was within the advisory guideline range and was determined

according to a reasoned process in accordance with the law, we find

the sentence to be reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Christian’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 5 -